UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

)
DONNELL M. DYER, )
)
Plaintiff, )
) Case: 1:14-cv-O2097
v ) Assigned To : Unassigned
) ASSIgn. Date : 12/12/2014
  et a!" ) Description: Pro Se Gen. 
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on the plaintiffs application to proceed in forma pauperis and his
pro se complaint. “In order for [the plaintiff] to overcome [a] procedural bar” which prevents him from
ﬁling another motion in the Superior Court under DC. Code § 23-110, he asks this Court for “a[]
c[e]rtiﬁcate of appeal[ability] under 28 U.S.C. § 2253(c)[], and p[u]rsuant to the DC. Code § 23-110(g)
motion.” Compl. at 2. The Court cannot grant the relief requested. The plaintiff cannot obtain relief in
this federal district court to circumvent the rulings of the Superior Court.

“Under DC. Code § 23—110, a prisoner may seek to vacate, set aside, or correct sentence on any
of four grounds: (1) the sentence is unconstitutional or illegal; (2) the Superior Court did not have
jurisdiction to impose the sentence; (3) the sentence exceeded the maximum authorized by law; or (4)
the sentence is subject to collateral attack.” Alston v. United States, 590 A.2d 511, 513 (DC. 1991).
Such a motion must be ﬁled in the Superior Court, see DC. Code § 23—110(a), and “shall not be
entertained . . . by any Federal . . . court if it appears that the [prisoner] has failed to make a motion for

relief under this section or that the Superior Court has denied him relief, unless it also appears that the

remedy by motion is inadequate or ineffective to test the legality of his detention.” DC. Code § 23-
110(g); see Williams v. Martinez, 586 F.3d 995, 998 (DC. Cir. 2009) (“Section 23—110(g)’s plain
language makes clear that it only divests federal courts of j urisdiction to hear habeas petitions by
prisoners who could have raised viable claims pursuant to section 23-110(a).”). Neither lack of success
in his previous attempt to collaterally attack his conviction and sentence, see Wilson v. Office of the
Chairperson, 892 F. Supp. 277, 280 (D.D.C. 1995), nor a procedural bar, see Garris v. Lindsay, 794
F.2d 722, 727 (DC. Cir. 1986), renders his local remedy inadequate or ineffective. Furthermore, a
federal district court neither can direct the actions of a Superior Court judge nor review that judge’s
decisions. See, e. g., Hoai v. Superior Court, 539 F. Supp. 2d 432, 435 (D.D.C. 2008) (“Simply stated,
neither the public interest, nor the interests in practical judicial administration, would be served by a
federal court reviewing the decisions of our local judicial ofﬁcers who are acting pursuant to their
judicial authority”).

The plaintiff has no recourse in this federal district court, and therefore, the complaint will be

dismissed. An Order accompanies this Memorandum O ' '

    

DATE:

 

Unite States District Judge

/Z/»///7